United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1872
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                   Adam E. Billings,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: December 6, 2018
                             Filed: January 10, 2019
                                  [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Adam Billings directly appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense. His counsel has moved to withdraw, and has filed

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the sentence as
substantively unreasonable. Billings has not filed a pro se brief.

      After careful review, we conclude that the district court did not impose an
unreasonable sentence, as the court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court committed a clear error of
judgment in weighing relevant factors. See United States v. Salazar-Aleman, 741
F.3d 878, 881 (8th Cir. 2013) (standard of review).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-